IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. PD-0117-13


WILLIAM GILMORE, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS

DENTON COUNTY



Per curiam.  Keasler and Hervey, JJ., dissent.

O R D E R


 The petition for discretionary review violates Rule of Appellate Procedure 
9.4(i)(2)(D) because the petition exceeds the proper page limits.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
Filed: September 18, 2013
Do Not Publish